—Per Curiam.
Respondent was admitted to practice by this Court in 1985. He maintained an office for the practice of law in the Albany area. By decision entered December 11, 1997 (Matter of McGinn, 245 AD2d 802), this Court suspended respondent from practice pending determination of the instant disciplinary proceeding.
As charged and specified in the petition and as found by the Referee after a hearing, from May 1990 to September 1997 respondent issued 105 checks from his client’s checking account, over which he had á power of attorney, payable to himself and totaling $141,150.84, thereby converting said funds to his own use in violation of this Court’s disciplinary rules (Code of Professional Responsibility DR 1-102 [A] [4], [5], [8]; DR 9-102 [22 NYCRR 1200.3 (a) (4), (5), (8); 1200.46]). The client was an elderly, wheelchair bound, aphasic resident of a nursing home. He also issued a check in July 1994, without his client’s knowledge or authorization, to “Daytona Development” in the amount of $40,000. Respondent did not maintain adequate records of his client’s checking account (see, Code of Professional Responsibility DR 1-102 [A] [5], [8]; DR 9-102 [C] [22 NYCRR 1200.3 (a) (5), (8); 1200.46 (c)]). Contrary to respondent’s arguments, the record sustains findings that an attorney client relationship existed between respondent and the nursing home resident and that issuance of the specified checks constituted unauthorized expenditure of her funds for respondent’s benefit.
*661We conclude that respondent’s professional misconduct warrants his disbarment. We further direct respondent to cooperate with petitioner in the prompt formulation of an order of restitution and/or reimbursement pursuant to Judiciary Law § 90 (6-a), which petitioner shall submit for entry by this Court (see, e.g., Matter of Daly, 232 AD2d 868).